UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2131


RONALD SATISH EMRIT,

                 Plaintiff - Appellant,

          v.

MARYLAND STATE BAR ASSOCIATION; UNITED STATES DEPARTMENT OF
EDUCATION; AMERICAN BAR ASSOCIATION; NATIONAL CONFERENCE OF
BAR EXAMINERS,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-02548-JKB)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald    Satish    Emrit   appeals      the   district    court’s    order

dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)

(2012).       We have reviewed the record and find no reversible

error.    Accordingly, we grant leave to proceed in forma pauperis

and affirm substantially for the reasons stated by the district

court.    Emrit v. Md. State Bar Ass’n., No. 1:15-cv-02548-JKB (D.

Md.   filed    Sept.     10,   2015   &    entered   Sept.   11,   2015);     see

Shailendra Kumar, P.A. v. Dhanda, 43 A.3d 1029, 1039-41 (Md.

2012)    (addressing     tolling).        We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                          2